


110 HRES 88 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Shays, Mrs. Miller of
			 Michigan, Mr. Castle,
			 Mrs. Musgrave,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. English of Pennsylvania,
			 Mr. Porter,
			 Mr. McCotter,
			 Mr. Pitts, and
			 Mr. Jindal) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of the House are not immune from having their
		  offices searched.
	
	
		Whereas Members of the House of Representatives are not
			 above the law;
		Whereas Members have a public trust to uphold;
		Whereas Members are elected to represent the interests of
			 their constituents, not to protect their own interests;
		Whereas only certain legislative activities are protected
			 from interference by the Speech or Debate Clause of the Constitution of the
			 United States; and
		Whereas the courts have ruled that the Speech or Debate
			 Clause does not shield Members from investigation of and prosecution for
			 criminal activity: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that if there is an ongoing criminal investigation into the
			 activities of a Member of the House of Representatives, the Member’s
			 congressional office may be subject to searches and seizures by appropriate
			 executive branch officials in possession of a valid court order.
		
